Citation Nr: 1124283	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  09-21 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than April 1, 1991, for the grant of service connection for cervical degenerative and disc disease and cervical foraminal stenosis, claimed as residuals of a cervical spine disability.

2.  Entitlement to an effective date earlier than April 1, 1991, for the grant of service connection for cervical myelopathy with neuropathy, left upper extremity.

3.  Entitlement to an effective date earlier than April 1, 1991, for the grant of service connection for cervical myelopathy with neuropathy, right upper extremity.

4.  Entitlement to an initial evaluation in excess of 20 percent for cervical degenerative and disc disease and cervical foraminal stenosis, claimed as residuals of a cervical spine disability.

5.  Entitlement to an initial evaluation in excess of 20 percent for cervical myelopathy with neuropathy, left upper extremity.

6.  Entitlement to an initial evaluation in excess of 20 percent for cervical myelopathy with neuropathy, right upper extremity.

7.  Entitlement to an award of special monthly compensation (SMC) based on a need for aid and attendance.

8.  Entitlement to an award of special monthly compensation (SMC) based on loss of use of both hands and feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The Veteran had active service from March 1941 to November 1945.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of April 2008 and January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and the Appeals Management Center (AMC) in Washington, D.C.

The issues of (1) entitlement to an initial evaluation in excess of 20 percent for cervical degenerative and disc disease and cervical foraminal stenosis, claimed as residuals of a cervical spine disability; (2) entitlement to an initial evaluation in excess of 20 percent for cervical myelopathy with neuropathy, left upper extremity; (3) entitlement to an initial evaluation in excess of 20 percent for cervical myelopathy with neuropathy, right upper extremity; (4) entitlement to an award of SMC based on a need for aid and attendance; and (5) entitlement to an award of SMC based on loss of use of both hands and feet, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran originally filed a service connection claim for a ruptured disc in his neck, among other conditions, on April 29, 1988.  This claim was denied in a rating decision dated January 1989, but by the RO's own account, the Veteran was not notified of the decision until April 1991.

2.  The Veteran subsequently perfected an appeal on this claim, and in April 2008, the AMC awarded service connection for cervical degenerative and disc disease and cervical foraminal stenosis, claimed as residuals of a cervical spine disability, as well as cervical myelopathy with neuropathy of the left and right upper extremities, effective April 1, 1991.  

3.  The January 1989 rating decision denying service connection for a cervical spine condition, styled as service connection for an upper back condition, was not final.  

4.  The effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  That date in this case is April 29, 1988.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 29, 1988, but no earlier, for the grant of service connection for cervical degenerative and disc disease and cervical foraminal stenosis, claimed as residuals of a cervical spine disability, are met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2010).

2.  The criteria for an effective date of April 29, 1988, but no earlier, for the grant of service connection for cervical myelopathy with neuropathy, left upper extremity, are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2010).

3.  The criteria for an effective date of April 29, 1988, but no earlier, for the grant of service connection for cervical myelopathy with neuropathy, right upper extremity, are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At issue in this case is whether the Veteran is entitled to an effective date earlier than April 1, 1991 for the grant of service connection for the following disabilities:  
(1) cervical degenerative and disc disease and cervical foraminal stenosis, claimed as residuals of a cervical spine disability; (2) cervical myelopathy with neuropathy, left upper extremity; and (3) cervical myelopathy with neuropathy, right upper extremity.  The Veteran contends that he is entitled to an effective date of April 29, 1988 for the award of service connection for these disabilities.  See June 2008 notice of disagreement (NOD).    

Service treatment records (STRs) associated with the claims file were negative for any diagnosis of or treatment for a cervical spine disability and/or cervical myelopathy with neuropathy of the upper extremities.
In April 1988, the Veteran submitted a statement to VA in which he reported having a ruptured disc in his neck, among other conditions.  The Veteran attributed this condition to his period of active service.  The RO notified the Veteran in June 1988 that he needed to submit additional evidence "to show that your back injury has been treated since discharge from service."  The Veteran was also encouraged to submit evidence from doctors who treated him during that period of time.  He was asked to provide the requested information "at your earliest convenience, preferably within thirty days from the date of this letter."  The Veteran subsequently submitted both VA and private treatment records in support of his claim.  

The RO issued a rating decision in January 1989 in which it denied service connection for an upper back injury.  Although the RO acknowledged that the Veteran had a current cervical spine disability at that time which was manifested by subjective complaints of numbness in his fingers, arms, and lower extremities, there was no evidence relating the Veteran's neck injury to his period of active service.  Rather, the private medical evidence of record, according to the RO, showed that the onset of the Veteran's cervical spine problems was 1965 (after hanging a bird feeder and throwing rocks).  The Veteran was notified of this decision and provided his appellate rights. 

The Veteran subsequently submitted a statement to VA on April 1, 1991, in which he requested to "amend my claim" to include a spinal cord injury, among other conditions.  That same month, the RO sent a letter to the Veteran and requested that he "submit additional evidence to show that your claimed disabilities have been treated since discharge from service."  In particular, the Veteran was encouraged to submit evidence from doctors who treated him during that time period.  The Veteran was asked to submit this evidence as soon as possible, and no later than one year from the date of this letter.  

For reasons unknown to the Board, the RO sent another letter to the Veteran in April 1991.  The letter stated (in full):

This is to inform you of a decision that you previously were not notified.  Service connection was denied for a cervical spine condition by Rating Decision dated January 19, 1989, as there was no evidence relating that your alleged neck injury in service, and the development of cervical spine problems in 1965.

In reaching the above decision we considered your service medical records, which were negative for any treatment or diagnosis of an upper back injury.  If you disagree with the above decision, please see the attached VA Form 1-4107 for your appellate rights.

The Veteran submitted a response statement to this letter in October 1991 in which he indicated that he submitted the requested information (with the exception of a bone scan report) as directed in September 1991.  The Veteran's statement was accompanied by a return receipt which showed that a VA employee signed for a package allegedly sent by the Veteran.  Also associated with the claims file was a submission from the Veteran which included private treatment records pertinent to his claim.

The RO issued a confirmed rating decision in October 1991 in which it denied the Veteran's service connection claim for a cervical spine injury.  A notation on the confirmed rating decision indicated that the Veteran's claim was previously denied in a January 1989 rating decision,  but that the denial letter was not sent to the Veteran until April 26, 1991.  The Veteran was notified of this decision and provided his appellate rights.  Thereafter, he submitted a timely notice of disagreement (NOD).  Following receipt of the Veteran's NOD, the RO issued another confirmed rating decision in November 1991.  That same month, the RO provided the Veteran with a statement of the case (SOC).  According to the SOC, the RO initially denied the Veteran's service connection claim in January 1989 and the Veteran was notified of this decision.  It was also noted that the Veteran's claim to reopen was received in October 1991.  The SOC reopened the Veteran's service connection claim for a cervical spine condition, but denied the claim on the merits.  The Veteran perfected an appeal on this claim in December 1991.  

After extensive development, including several remands, Board decisions, and a memorandum decision by the United States Court of Appeals for Veterans Claims (Court), the Veteran was awarded service connection for cervical degenerative and disc disease and cervical foraminal stenosis, claimed as residuals of a cervical spine disability, in the April 2008 rating decision currently on appeal.  The AMC evaluated the Veteran's cervical spine disability as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (limitation of motion of the cervical spine), effective April 1, 1991.  The Veteran was also awarded a temporary total disability rating, effective March 23, 1994, based on surgical or other treatment necessitating convalescence.  Effective May 1, 1994, the Veteran's cervical spine disability was evaluated as 20 percent disabling.

In the same April 2008 rating decision, the AMC awarded separate 20 percent evaluations under 38 C.F.R. § 4.124a, Diagnostic Code 8513 (paralysis of all radicular groups) for cervical myelopathy with neuropathy of the left and right upper extremities.  The effective date of these awards was April 1, 1991.  The AMC identified this date as the date on which the Veteran's claim to reopen was received.  

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).

The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2010).  See Leonard v. Principi, 405 F.3d 1333 (Fed. Cir. 2005); Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also, Lapier v. Brown, 5 Vet. App. 215 (1993).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2010); see also, MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).

An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a) (2010); see also, King v. Shinseki, 23 Vet. App. 464, 470-71 (2010) (holding that a veteran's statements recorded during a VA examination expressing a wish or desire to obtain service connection did not constitute new and material evidence or informal requests to reopen his previously disallowed service connection claim for schizophrenia).  Such a communication may be from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.

The evidence of record reflects that the Veteran filed an original service connection claim for a ruptured disc in his neck, styled by the RO as service connection for an upper back condition, on April 29, 1988.  The RO denied the Veteran's claim by way of a January 1989 rating decision.  There is no indication in the claims folder that the Veteran was notified of the January 1989 rating decision and his right to appeal.  The next correspondence of record is from the Veteran and dated April 1, 1991.  At that time, the Veteran requested to "amend" his service connection claim to include a claim for a cervical spine injury.  
However, correspondence from RO to the Veteran in April 1991 made clear that the Veteran was previously not aware of the January 1989 denial of his service connection claim for an upper back condition.  By the RO's own account, he was not notified of the January 1989 denial until April 1991.  See April 1991 letter; October 1991 confirmed rating decision.  In fact, the April 1991 correspondence from the RO informed the Veteran of his appellate rights and encouraged him to submit a statement if he disagreed with the January 1989 rating decision.  Likewise, the October 1991 confirmed rating decision made clear that the Veteran was not notified of the January 1989 rating decision until April 1991.  In response to the April 1991 letter and following the submission of additional evidence, the Veteran's claim was reopened and denied on the merits in October 1991.  The Veteran subsequently perfected an appeal on the claim. 

In light of the procedural history outlined in detail above, the Board finds that the Veteran filed an original service connection claim for an upper back condition, to include a ruptured cervical disc, on April 29, 1988.  By the RO's own account, the Veteran was not informed of the January 1989 rating decision which denied service connection for an upper back condition until April 1991 (shortly after which the Veteran perfected an appeal on the claim).  Therefore, the January 1989 rating decision was not final.  

Pertinent regulations discussed above explicitly state that the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Here, there is no evidence of record to show (or even suggest) that the Veteran filed a service connection claim for an upper back condition, to include a cervical spine injury, within one year of separation from service.  On the contrary, the Veteran filed his original service connection claim for this issue on April 29, 1988, over 40 years after discharge from service.  In instances such as this one, therefore, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  That date in this case is April 29, 1988.  Prior to that date, the Veteran had not filed a claim for service connection for a cervical spine disorder.  Service connection for neuropathy of the right and left upper extremities was granted as secondary to the service-connected cervical spine disability.  Accordingly, the Veteran is entitled to an effective date of April 29, 1988, but no earlier, for the award of service connection for (1) cervical degenerative and disc disease and cervical foraminal stenosis, claimed as residuals of a cervical spine disability; (2) cervical myelopathy with neuropathy, left upper extremity, which is secondary to the service-connected cervical spine disability; and (3) cervical myelopathy with neuropathy, right upper extremity, which is secondary to the service-connected cervical spine disability.  His appeal is granted.  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

Here, the Veteran is challenging the effective date assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the Board finds that the Veteran's claim has been substantiated, additional notice is not required.


ORDER

An effective date of April 29, 1988, but no earlier, for the grant of service connection for cervical degenerative and disc disease and cervical foraminal stenosis, claimed as residuals of a cervical spine disability, is granted.

An effective date of April 29, 1988, but no earlier, for the grant of secondary service connection for cervical myelopathy with neuropathy, left upper extremity, is granted.

An effective date of April 29, 1988, but no earlier, for the grant of secondary service connection for cervical myelopathy with neuropathy, right upper extremity, is granted.


REMAND

Initial Increased Rating Claims

The Veteran was originally awarded service connection for cervical degenerative and disc disease and cervical foraminal stenosis, claimed as residuals of a cervical spine disability, in the April 2008 rating decision currently on appeal.  The AMC evaluated the Veteran's cervical spine disability as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (limitation of motion of the cervical spine), effective April 1, 1991.  The Veteran was also awarded a temporary total disability rating, effective March 23, 1994, based on surgical or other treatment necessitating convalescence.  Effective May 1, 1994, the Veteran's cervical spine disability was evaluated as 20 percent disabling.

In the same rating decision, the AMC awarded separate 20 percent evaluations under 38 C.F.R. § 4.124a, Diagnostic Code 8513 (paralysis of all radicular groups) for cervical myelopathy with neuropathy of the left and right upper extremities.  The effective date of these awards was April 1, 1991.  As noted immediately above, however, the proper effective date for these disabilities is April 29, 1988.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).

Here, the Veteran was afforded a VA Compensation and Pension (C&P) spine examination and neurological examination to assess his cervical spine disability and cervical myelopathy with neuropathy in March and April 2008.  Subsequently, however, the Veteran indicated that the condition of his disability worsened.  See Veteran's April 2011 hearing testimony.  In addition, the Veteran alleged that his service-connected cervical spine disability resulted in incontinence.  Therefore, the Board finds that new VA examinations are needed to assess the severity of his service-connected cervical spine disability and his cervical myelopathy with neuropathy of the left and right upper extremities.

The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO/AMC should request all VA medical records pertaining to the Veteran from November 15, 2008.  In addition, the Veteran should be contacted and asked to identify any non-VA sources of treatment for his service-connected cervical spine disability and cervical myelopathy with neuropathy of the left and right upper extremities that are not already of record.

Aid and Attendance and Loss of Use 

The Veteran filed a claim of entitlement to an award of special monthly compensation (SMC) based on a need for aid and attendance in June 2008.  The Veteran also requested SMC based on loss of use of both hands and feet at that time.  The RO denied the Veteran's claims in a rating decision dated January 2010.  The Veteran was notified of this decision and provided his appellate rights.  He filed a timely notice of disagreement (NOD) in June 2010.  The RO subsequently issued a rating decision in January 2011 in which it awarded SMC on account of being housebound from March 23, 1994, to May 1, 1994.    

The Court has held that where a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In light of the evidence described above, the Veteran should be provided an SOC that addresses the issue of entitlement to an award of SMC based on a need for aid and attendance and SMC based on loss of use of both hands and feet.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Issue a statement of the case to the Veteran addressing the issues of (1) entitlement to an award of special monthly compensation based on a need for aid and attendance, and (2) entitlement to an award for special monthly compensation based on loss of use of both hands and feet.  The Veteran should be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issue to secure appellate review by this Board.
 
2.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his service-connected cervical spine disability and cervical myelopathy with neuropathy of the left and right upper extremities that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  All efforts to obtain these records should be fully documented.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from November 15, 2008.  If there are no VA medical records dated after November 15, 2008, this finding should be documented in the claims folder.

4.  After the above development is completed, schedule the Veteran for a VA examination to assess the nature and severity of his currently service-connected cervical spine disability.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to include a discussion about the ranges of motion of the cervical spine.  The examiner should also state whether the cervical spine disability is manifested by weakened movement, excess fatigability, incoordination, or pain, and if so, whether there is an additional loss of range of motion as a result of these symptoms.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or during flare-ups.  The examiner is asked to discuss the nature and severity of intervertebral disc syndrome (IVDS) and/or incapacitating episodes, if any.  In addition, the examiner should address whether the Veteran's IVDS is moderate with recurring attacks; severe with recurring attacks with intermittent relief; or pronounced with persistent symptoms with little intermittent relief.  The examiner should also indicate whether the Veteran has muscle spasms associated with the service-connected cervical spine disability.     
  
The examiner is also asked to discuss the nature and etiology of any other associated neurologic abnormalities, including but not limited to bowel or bladder impairment.  The examiner is also specifically asked to comment on the significance, if any, of the Veteran's claimed incontinence and its relationship to his service-connected cervical spine disability and/or service-connected bilateral lower extremity radiculopathy.  The examiner must provide a complete rationale for any stated opinion.

The examiner should also conduct a neurological examination to assess the nature and severity of his currently service-connected cervical myelopathy with neuropathy of the left and right upper extremities.  
 
In particular, the examiner should describe the current condition of the Veteran's cervical myelopathy with neuropathy of the left and right upper extremities, including the manifestations thereof.  The examiner should identify each nerve that is impaired (i.e., upper radicular group, middle radicular group, lower radicular groups, all radicular groups, radial nerve, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, and/or long thoracic nerve) and the extent of that impairment (i.e., mild, moderate, severe, or complete).  The examiner must articulate these findings with regard to both the left and right upper extremity cervical myelopathy with neuropathy.  A complete rationale for any stated opinion is required.  

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims, with particular attention paid to appropriate regulation changes during the pendency of the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


